        Case 4:16-cr-00068-BMM Document 42 Filed 03/29/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                          CR 16-68-GF-BMM

                Plaintiff,

 vs.                                                      ORDER

 TESSA DAWN SANTIAGO,

               Defendant.

       Defendant Tessa Dawn Santiago, having filed a motion to appear via video

for the scheduled hearing on her motion for early termination of supervised release,

and there being no objection from the Government; IT IS HEREBY ORDERED the

Defendant, Tessa Dawn Santiago, may appear via Zoom for the motion for early

termination of supervised release. Defense counsel will contact the Clerk of Court

for the Zoom information.

       DATED this 29th day of March, 2021.




                                         1
